UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JACK EARL WALKER; ELEANOR              
WALKER,
             Plaintiffs-Appellants,
                 v.
THE TYLER COUNTY COMMISSION;
GARY KELLER, personally and in his
capacity as Sheriff of Tyler County;
EARL ROBERT KENDALL, personally
and in his capacity as a Deputy
Sheriff of Tyler County; WALTER
SMITTLE, personally; ROBERT HALL,
personally; MACK DENNIS,                       No. 99-2450
personally; IRVIN SOPHER, M.D.,
D.D.S., personally,
               Defendants-Appellees,
                and
GEORGE TRENT, personally; RON
GREGORY, personally; CARL
LEGURSKEY, personally; NICHOLAS
HUN, personally; DAVE VANCAMP,
personally,
                        Defendants.
                                       
            Appeal from the United States District Court
     for the Northern District of West Virginia, at Clarksburg.
              Irene M. Keeley, Chief District Judge.
                          (CA-94-143-1)

                      Argued: April 3, 2001

                      Decided: June 4, 2001
2            WALKER v. THE TYLER COUNTY COMMISSION
    Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Stephen Douglas Herndon, Wheeling, West Virginia, for
Appellants. Marvin Richard Dunlap, DICKIE, MCCAMEY & CHIL-
COTE, Pittsburgh, Pennsylvania, for Appellees. ON BRIEF: Michael
Kozakewich, Jr., Loria A. Dawkins, STEPTOE & JOHNSON,
Clarksburg, West Virginia, for Appellees Commission, Keller, and
Kendle; David L. Wyant, SHUMAN, ANNAND & POE, Wheeling,
West Virginia, for Appellees Smittle, Hall, and Dennis.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                            OPINION

PER CURIAM:

   Jack and Eleanor Walker appeal the district court’s order of sum-
mary judgment that rejected their § 1983 and malicious prosecution
claims against the Tyler County, West Virginia, Commission, Tyler
County Sheriff Gary Keller, Tyler County Deputy Sheriff Earl
Kendle, Assistant State Fire Marshals Robert Hall and Mack Dennis,
and Chief Medical Examiner Dr. Irvin Sopher (the "defendants").
Because the Walkers’ opposition to summary judgment rests on alle-
gations in their verified complaint that are not based on personal
knowledge, we affirm the district court.

                                 I.

  On May 9, 1989, a fire ravaged the Tyler County, West Virginia,
home of Mary Sherwood. After firefighters contained the blaze, Dep-
             WALKER v. THE TYLER COUNTY COMMISSION                  3
uty Kendle, assisted by Sheriff Keller, entered Sherwood’s house and
found her charred remains. Fire Marshal Hall concluded that the fire
was the result of arson and that the position of Sherwood’s body indi-
cated that she had died before the fire had been started. Dr. Sopher
later performed an autopsy on Sherwood’s body and found evidence
of a bullet wound in her skull. Dr. Sopher indicated that the bullet
would have caused her death, but he believed that she had died from
carbon monoxide inhalation from the fire. Although Dr. Sopher ini-
tially concluded that the bullet wound was indicative of a .30 or .38
caliber bullet, he later determined that the bullet injuring Sherwood
was a .22 caliber round.

   During the night of the fire Mary Sherwood’s brother and neigh-
bors sought out Deputy Kendle and Sheriff Keller. Sherwood’s
brother, Paul Workman, told Kendle that he was suspicious of Jack
Walker because of encounters he (Workman) had with Walker shortly
before a fire at Workman’s unoccupied family home and farm (the
"Workman home place" or "home place"). The fire at the Workman
home place occurred the day before the fire at Sherwood’s house.
Workman said that two days before the Sherwood fire, he drove up
to the home place and found Walker peering into one of the buildings.
Workman approached Walker, and Walker told him that he was look-
ing for his lost "coon dog." Walker then left the Workman home
place, but returned in a little while and asked Workman several ques-
tions about Sherwood’s house. He told Workman that he would have
to "stop and see [Sherwood’s] place." Walker finally left the Work-
man home place, driving a blue Ford Escort that made a loud squeal-
ing noise. Workman left the home place after Walker departed, but
Workman returned later in the day. When he arrived at the home
place, Workman discovered that someone had broken into one of the
buildings. While Workman was investigating the break-in, Walker
again drove up and entered one of the buildings on the home place.
Walker rummaged through some of Workman’s belongings, and he
asked Workman if he could have certain items. Walker eventually
left, but Workman stayed at the home place until 11:30 p.m., fearing
that Walker would return. The next day Workman learned that a
house on the home place had burned to the ground at around 5:30
a.m., which is about the same time one of Walker’s neighbors saw
Walker arrive at his home. The day after the fire at the Workman
home place, Walker drove up to the property in the afternoon and
4             WALKER v. THE TYLER COUNTY COMMISSION
asked Mrs. Workman if Mr. Workman had been killed in the fire. He
also said that he had found his lost coon dog.

   Several of Sherwood’s neighbors also volunteered information to
Deputy Kendle and Sheriff Keller. The neighbors said that they had
seen a small blue car drive up and down Sherwood’s road on the night
of the fire and that the car made a distinct squealing noise. One neigh-
bor reported that he saw the same small blue car parked near Sher-
wood’s house, and other neighbors said that they saw the car drive
away from her house at a high speed immediately before it was appar-
ent that the house was on fire.

   One neighbor who saw the blue car speeding away from Sher-
wood’s house spotted the car at the fire scene and pointed it out to
Deputy Kendle and Sheriff Keller. Keller then approached the car’s
owner, Jack Walker. Keller read Walker his Miranda rights and ques-
tioned him about his knowledge of the fire. Walker claimed that he
was in the area because he was looking for his lost coon dog and a
fanbelt that had fallen off his car. While questioning Walker, Keller
noticed a fresh burn on Walker’s hand. Keller did not detain Walker
after the questioning, and Walker left the scene.

   During the course of their investigation, Keller and Kendle learned
that after Walker left the scene of the fire, he drove his car into a deep
creek and flooded it to the top of the doors. Walker left the car in the
creek and asked a nearby resident to drive him home. The next day
Walker returned to the creek and retrieved his car.

   Based on the information from Sherwood’s brother and neighbors
and the reports of Fire Marshal Hall and Dr. Sopher, a magistrate
determined that there was probable cause to support warrants for Jack
Walker’s arrest and to search his residence. On May 11, 1989, Kendle
and Keller executed the search warrant at Walker’s house. During the
search Keller observed Mrs. Eleanor Walker, Jack Walker’s wife,
staring at a fireplace. Keller searched through the ashes in the fire-
place and recovered parts of a .22 caliber rifle, which had been burned
there.

   Walker was arrested, and a grand jury indicted him for arson and
the felony murder of Sherwood. The first trial was held between
              WALKER v. THE TYLER COUNTY COMMISSION                   5
March 9 and March 23, 1990. The jury convicted Walker of felony
murder and arson, and he was sentenced to life in prison without
mercy. See State v. Walker, 425 S.E.2d 616, 620 (W. Va. 1992).
Walker appealed to the Supreme Court of Appeals of West Virginia,
and the court reversed his conviction on the ground that the trial court
erred in admitting certain pieces of evidence. Although no single error
was especially significant, the court concluded that the cumulative
effect of the errors tainted the trial. See id. at 623.

   Before Walker’s second trial began, state inmate Benton Scott told
authorities that his fellow inmate, Jack Walker, had confessed to kill-
ing Sherwood. According to Scott, Walker boasted, "I told the old
bitch I’d burn her world down, and I did."

  Walker’s second trial took place from May 10 through May 17,
1993, and resulted in a hung jury. Walker was tried for a third time
on April 18 to April 22, 1994, and the jury acquitted him.

   After Walker was acquitted, he and his wife filed this action in fed-
eral court in the Northern District of West Virginia. Their complaint
named several defendants, including the Tyler County Commission,
Keller, Kendle (the "County defendants"), Hall, Dennis (the "Fire
Marshal defendants"), and Dr. Sopher. The Walkers sued under 42
U.S.C. § 1983, alleging that the defendants unconstitutionally
deprived them of their civil rights and withheld exculpatory evidence
in violation of due process. The Walkers also filed state law claims
for malicious prosecution and loss of consortium.

   The County defendants, the Fire Marshal defendants, and Dr.
Sopher moved to dismiss pursuant to Fed. R. Civ. P. 12(b)(6). Ini-
tially, the district court denied the defendants’ motions to dismiss the
state law malicious prosecution claim and the § 1983 claim of failure
to disclose exculpatory evidence, but granted the defendants’ motions
to dismiss the Walkers’ other federal and state law claims. The Fire
Marshal defendants and Dr. Sopher appealed the district court’s order
denying their motions to dismiss the Walkers’ § 1983 failure to dis-
close claim and the malicious prosecution claim. We reversed the dis-
trict court in part and held that the Fire Marshal defendants and Dr.
Sopher were entitled to qualified immunity on the Walkers’ failure to
disclose claim. See Walker v. Sopher, No. 95-2248, 1998 WL 682283,
6             WALKER v. THE TYLER COUNTY COMMISSION
at *6 (Sept. 23, 1998) (per curiam). However, we concluded that we
lacked jurisdiction to consider the appeal of the district court’s order
denying the motion to dismiss the malicious prosecution claim. See
id.

   After remand the Fire Marshal defendants and Dr. Sopher moved
for summary judgment on the Walkers’ state law malicious prosecu-
tion claim. The County defendants also moved for summary judgment
on the malicious prosecution claim and the § 1983 claim of failure to
disclose exculpatory evidence. The district court granted the motions,
thereby rejecting all of the remaining claims. The Walkers now
appeal, and we review the district court’s grant of summary judgment
de novo. See Pritchett v. Alford, 973 F.2d 307, 313 (4th Cir. 1992).

                                   II.

   The Walkers argue that the district court erred in granting summary
judgment to the County defendants, the Fire Marshal defendants, and
Dr. Sopher. Because the Walkers have failed to come forward with
sufficient evidence to raise a genuine issue of material fact for trial,
we affirm the district court.

                                   A.

   The Walkers first claim that the County defendants withheld excul-
patory evidence in violation of due process. In their verified com-
plaint the Walkers assert that Deputy Kendle and Sheriff Keller
"maintained an investigative file that was separate and distinct from
the file furnished to the prosecuting attorney" and that the withheld
file contained exculpatory materials. In response to this allegation, the
County defendants submitted the affidavits of Kendle and Keller, in
which the officers assert that they did not withhold exculpatory evi-
dence and that all investigative files were made available to the prose-
cutor. The County defendants point out that the Walkers failed to
submit affidavits or proffer any other evidence to support their claim
that the County defendants withheld a separate file of exculpatory evi-
dence. The County defendants thus assert that they are entitled to
summary judgment because the Walkers have not made a sufficient
proffer. See Fed. R. Civ. P. 56(e) ("When a motion for summary judg-
ment is made and supported [by affidavits], an adverse party may not
              WALKER v. THE TYLER COUNTY COMMISSION                    7
rest upon the mere allegations or denials of the adverse party’s plead-
ing, [but must respond with] affidavits [that] set forth specific facts
showing that there is a genuine issue for trial."); Williams v. Griffin,
952 F.2d 820, 823 (4th Cir. 1991) (recognizing the general rule that
"when one party files a motion for summary judgment, the non-
movant cannot merely rely on matters pleaded in the complaint, but
must, by factual affidavit or the like, respond to the motion"). The
Walkers respond that their verified complaint is the functional equiva-
lent of an affidavit and is therefore sufficient to defeat the County
defendant’s summary judgment motion.

   Jack Walker verified the complaint in this case, but the verification
is insufficient because it does not allow the reader to conclude that the
key allegations in the complaint are based on Walker’s personal
knowledge. A verified complaint "is the equivalent of an opposing
affidavit for summary judgment purposes, when the allegations con-
tained therein are based on personal knowledge." Williams, 952 F.2d
at 823 (emphasis added). Therefore, a verified complaint that alleges
facts that are made on belief or information and belief is insufficient
to oppose summary judgment. See Fed. R. Civ. P. 56(e); Causey v.
Balog, 162 F.3d 795, 803 n.4 (4th Cir. 1998) ("Rule 56(e) precludes
consideration of materials not based on the affiant’s first hand knowl-
edge."); 10B Charles Allen Wright et al., Federal Practice & Proce-
dure § 2738, at 350-56 (1998). Here, the Walkers’ allegations in their
verified complaint are based, at least in part, on information and
belief. The certificate that accompanies their verified complaint states
that

    the facts contained within the attached pleading [are] true,
    except insofar as they are therein stated to be upon informa-
    tion and belief, and insofar as they are therein stated to be
    upon information and belief, [Jack Walker] believes them to
    be true.

The factual allegations in the complaint do not indicate which, if any,
are based on personal knowledge. Because we cannot determine that
the Walkers’ allegation of a separate (withheld) file is based on Jack
Walker’s personal knowledge, their verified complaint cannot be con-
sidered the equivalent of an opposing affidavit. We thus affirm the
district court’s grant of summary judgment because the Walkers’
8             WALKER v. THE TYLER COUNTY COMMISSION
opposition to the County defendants’ motion rests on what we must
regard as mere pleading allegations. See Fed. R. Civ. P. 56(e); Wil-
liams, 952 F.2d at 823.

                                   B.

   The Walkers next assert that the district court should not have
entered summary judgment on their malicious prosecution claim
against the County defendants, the Fire Marshal defendants, and Dr.
Sopher. To establish a claim for malicious prosecution in West Vir-
ginia, the Walkers must prove: "‘(1) that the prosecution was set on
foot and conducted to its termination, resulting in plaintiff’s dis-
charge; (2) that it was caused or procured by defendant; (3) that it was
without probable cause; and (4) that it was malicious. If plaintiff fails
to prove any of these, he can not recover.’" Hines v. Hills Dept.
Stores, Inc., 454 S.E.2d 385, 390 (W. Va. 1994) (quoting Radochio
v. Katzen, 114 S.E. 746, Syl. Pt. 1 (W. Va. 1922)). "[A] judgment of
conviction, although reversed, continues to be conclusive proof of
probable cause for the criminal accusation . . . unless impeached for
fraud or other unfair means in its procurement." Haddad v. Chesa-
peake & O. Ry. Co., 88 S.E. 1038, 1039 (W. Va. 1916). See also Hoff-
man v. Hastings, 178 S.E. 812, 813 (W. Va. 1935). Here, Jack Walker
was convicted of felony murder and arson, but his conviction was
reversed on appeal. The Walkers’ malicious prosecution claim fails
unless they can demonstrate that the defendants used fraud or other
unfair means to obtain Jack Walker’s conviction.

   Essentially, the Walkers claim that Jack Walker’s conviction was
fraudulently obtained because the defendants withheld exculpatory
evidence. The Walkers allege in their verified complaint that the
County defendants, the Fire Marshal defendants, and Dr. Sopher
maintained exculpatory investigative files that were not furnished to
the prosecuting attorney. The Walkers also claim that several wit-
nesses, including Dr. Sopher and Fire Marshal Hall, testified falsely
at Jack Walker’s trial. When the defendants moved for summary
judgment on the malicious prosecution claim, the Walkers again
rested on their verified complaint.

  As we noted above, the Walkers’ verified complaint is not the
equivalent of an opposing affidavit because we cannot ascertain
              WALKER v. THE TYLER COUNTY COMMISSION                  9
whether any of the key factual allegations are based on the personal
knowledge of the affiant, Jack Walker. See Fed. R. Civ. P. 56(e).
Thus, because we cannot conclude that the Walkers’ allegations of
fraud and other unfair means rest on Jack Walker’s personal knowl-
edge, we must hold that the Walkers have failed to raise a genuine
issue of material fact on the issue of malicious prosecution. We there-
fore affirm the district court’s grant of summary judgment on the
Walkers’ malicious prosecution claim.

                                 III.

  The judgment of the district court is therefore

                                                         AFFIRMED.